                               Case 1:16-mc-00405-LGS Document 190-1 Filed 03/02/21 Page 1 of 2

                                                                           Exhibit A



Garnishee       Account No.                 SDNs Alleged to be               Ultimate Parent of             Judgment Creditors            Other Potential
                                            an Agency or                     SDN                            that Have Served A            Adverse Claimants
                                            Instrumentality                                                 Writ Tar2etin2 the            Identified by
                                                                                                            Account                       Garnishees
Citibank4       ***743                      Samark Jose Lopez                Samark Jose Lopez              Stansells, Pescatores,        SIX Sis Ltd.
                                            Bello and Yakima                 Bello                          Caballero
                                            Trading Corp.

                ****5239                    Aceites y Solventes              Petroleos de                    Stansells, Pescatores,
                                            Venezolanos S.A.                 Venezuela, S.A.                 Caballero
                                                                             ("PDVSA")

                ****2603                    Venfleet Asphalt Ltd.            PDVSA                          Stansells, Pescatores,
                                                                                                            Caballero

                ****9238                    Petro San Felix SA               PDVSA                           Stansells, Pescatores,
                                            a/k/a Petrnlera Zuata                                            Caballero
                                            SA

                **8597                      Banco de Venezuela SA Banco de Desanollo    Stansells, Pescatores
                                                                  Enomonico y Social de
                                                                  Venezuela (BANDES)

                Transaction ID              The Venezuela Ministry                                           Stansells, Pescatores,
                A***********5401            of Finan ce                                                      Caballero



      4
          Caballero has served Citibank with a writ outside of this District with respect to other accounts that the Stansells and Pescatores have not yet attached.
      5   The Banco de Venezuela SA writ was filed under seal in this action. See ECF No. 130.




                                                                                 1
                        Case 1:16-mc-00405-LGS Document 190-1 Filed 03/02/21 Page 2 of 2

                                                       Exhibit A



Garnishee    Account No.        SDNs Alleged to be      Ultimate Parent of   Judgment Creditors       Other Potential
                                an Agency or            SDN                  that Have Served A       Adverse Claimants
                                Instrumentality                              Writ Tar2etin2 the       Identified by
                                                                             Account                  Garnishees
JPMorgan     *881               LDC Supply              PDVSA                Caballero (expected      Vitol, Inc.
Chase                           International LLC                            to be served sho1t ly)
Bank, N.A.

Sumitomo     ***715             Petrocedeno S.A.        PDVSA                Stansells, Pescatores,
Mitsui                                                                       Caballero
Banking
Corp.        ***714             Petrowarao S.A.         PDVSA                Stansells, Pescatores,
                                                                             Caballero

             ***716             Venezuelan Heavy        PDVSA                Stansells, Pescatores,
                                Industries C.A.                              Caballero

             ***638             PdVSA San Felix S.A.    PDVSA                Caballero

             ***639             PdVSA San Felix S.A.    PDVSA                Caballero

Equiniti     ****2102           Banco Bandes Urnguay    BANDES               Stansells, Pescatores,
             ****4702                                                        Caballero

             ****8790           Banco Bicentenario      BANDES               Stansells, Pescatores,
                                Banco Universal CA                           Caballero

             ****8954           Banco De Venezuela      BANDES               Stansells, Pescatores,
                                SA Banco Universal                           Caballero




                                                           2
